Exhibit 10.22

 

Supplemental Processing Agreement

 

Client (hereafter “Party A”): Henan Jianyida Industrial Co., Ltd.     Contractor
(hereafter “Party B”): Zhongping Energy & Chemical Group Hongrui New
Construction Materials Co., Ltd.

 

Based on negotiations, the parties hereby supplement the Processing Agreement
they entered into on January 8, 2011, as follows:

 

1.On the basis of the above referenced Processing Agreement, the term is
extended for one year from March 1, 2015 to March 1, 2016.

 

2.All other terms of the Processing Agreement shall remain in effect from the
execution of this Supplemental Agreement.

 

3.This Agreement is executed into two original duplicates. This Agreement shall
take effect upon execution of authorized representatives of the parties. Each
party shall retain one duplicate.

 

4.The parties shall negotiate to resolve any unsettled matters.

 

Party A: [Seal]   Party B: [Seal] Signature: /s/ Hui Li   Signature: /s/ Qimin
Cheng Date: February 25, 2015   Date: February 25, 2015

  

